Citation Nr: 1146304	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  06-20 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder condition.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2008, the Veteran testified at a hearing held at the RO before a VA decision review officer.  

The Board previously remanded this matter in September 2009.  The Board finds that there has been substantial compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A right shoulder condition is related to active service.  


CONCLUSION OF LAW

A right shoulder condition was incurred in service.  38 U.S.C.A. §§ 1131 , 5107 (West 2002); 38 C.F.R. § 3.303 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32  (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal. 

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.  

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011). 

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

An October 2004 letter provided the Veteran with notice of the evidence required to substantiate his claim for service connection for a right shoulder condition.  The letter explained VA's duty to assist and explained what evidence VA was responsible for obtaining and what evidence VA would attempt to obtain on the Veteran's behalf.  An April 2006 letter explained how disability ratings and effective dates are determined. 

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The service treatment records are not available and are presumed to have been destroyed at the fire at the NPRC in 1973.  The Board notes that, where service medical records are missing through no fault of the veteran, the Board has a heightened duty to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The relevant post-service records identified by the Veteran have been obtained and associated with the claims file.  The Veteran has been afforded a VA examination. 

In this case, VA provided the Veteran adequate notice and assistance with regard to the claim being decided.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).


II.  Analysis of Claim
 
Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran had active duty service from June 1955 to April 1958.  As noted previously, the Veteran's service treatment records are not available.  In his testimony and statements, the Veteran has indicated that he sustained a right shoulder injury when he fell from a truck.  At the RO hearing, the Veteran indicated that his right arm was in a sling for a month after he fell. 

The Veteran is competent to report that he fell from a truck, injured his shoulder and required a sling, as he can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). The Board finds Veteran's lay testimony regarding falling from a truck, injuring his shoulder and using a sling credible.

The Veteran had a VA examination in October 2009.  The examiner noted that the  claims file was reviewed.  The Veteran reported that he injured his right shoulder while in Korea.  He indicated that he fell from a truck and landed on his right shoulder.  He developed marked pain.  It was noted that he was in a sling for one month.  He was on light duty and then eventually returned to regular duty with pain.  The Veteran continued with pain after discharge.  He had great difficulty with motion.  The examiner noted that the Veteran had undergone two or three surgeries on his shoulder.  Those surgeries did not correct the pain.  It was noted that the Veteran continued to have pain and has lost marked range of motion in the shoulder.  He worked as a truck driver but had to drive mostly with his left arm.  He had to retire in 1991 because of multiple medical problems.  It was noted that he was not on medications for pain at this time because he was allergic to most pain medication.  He reported that he used an electric scooter for marked back pain.  He had no flare-ups, incoordination, excess fatigue, or lack of endurance from the standpoint of the shoulder.  He did not use assistive devices or a brace for his shoulder.  

The examiner's diagnostic impressions included traumatic injury to the right shoulder with degenerative joint disease, multiple surgeries of the right shoulder, decreased range of motion of the right shoulder and marked pain secondary to degenerative joint disease of the right shoulder.  The examiner opined, "In that the patient's records were destroyed and using the patient's history it is at least as likely as not that his right shoulder injury condition is secondary to his service-connected injury.    

The RO obtained an addendum opinion from the VA examiner in July 2011, in which the examiner noted that his opinion was based upon the Veteran's account of his injury.  

The October 2009 VA examination provided a positive medical nexus based upon the Veteran's account of sustaining a right shoulder injury when he fell from a truck. The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The Board has determined that the Veteran's account of his in-service shoulder injury is accurate and credible; therefore, the Board finds no basis to reject the 2009 VA opinion. 

The record contains credible lay evidence of a right shoulder injury during service when the Veteran fell off a truck, as well as a VA medical opinion linking a current right shoulder disability to that incident.  Based on this evidence, the Board concludes that a right shoulder condition was incurred in service.  Therefore, service connection for a right shoulder condition is warranted.


ORDER

Service connection for a right shoulder condition is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


